      Case 1:16-cv-01256-EGS Document 42 Filed 12/10/18 Page 1 of 8



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA

                                                  )
    AMERICAN CIVIL LIBERTIES UNION                )
    and AMERICAN CIVIL LIBERTIES                  )
    UNION FOUNDATION,                             )
                                                  )
                 Plaintiffs,                      ) Case No. 1:16-cv-01256 (EGS)
                                                  )
          v.                                      )
                                                  )
    CENTRAL INTELLIGENCE AGENCY, et               )
    al.,                                          )
                                                  )
                 Defendants.                      )
                                                  )

                    JOINT PROPOSED SCHEDULING ORDER

       Plaintiffs, American Civil Liberties Union and American Civil Liberties Union

Foundation (collectively, “ACLU”) submitted identical Freedom of Information Act

(“FOIA”) requests to eighteen (18) different Government entities for six different

categories of information related to the prepublication review process. ECF No. 1. In this

action, the ACLU has sued those eighteen entities for failing to respond to its FOIA

requests. Id. 1 The parties submitted Joint Proposed Scheduling Orders updating the Court

on the status of the FOIA requests at issue on November 14, 2016; April 7, 2017; June 23,

2017; August 25, 2017; October 20, 2017; December 22, 2017; March 9, 2018; March 18,

2018; August 10, 2018; and most recently on September 21, 2018. ECF Nos. 23, 26, 27,

29, 30, 32, 36, 37, 39, 40. After receiving the parties’ Joint Proposed Scheduling Order on

September 21, 2018, the Court entered a Minute Order directing the parties to file a new



1
 Seven of those entities have been dismissed from this action by stipulation. See ECF
No. 28.

                                            1
      Case 1:16-cv-01256-EGS Document 42 Filed 12/10/18 Page 2 of 8



Joint Proposed Scheduling Order by November 24, 2018.               On November 24, 2018,

Defendants filed a consent motion for extension of time to file the parties’ joint status report

on or before December 10, 2018, see ECF No. 41,which the Court granted by Minute Order

on December 3, 2018.

        Pursuant to the Court’s Order, the parties now file this Joint Proposed Scheduling

Order. The Court’s Standing Order in FOIA Cases directs parties to provide seven

categories of information:

I-III. The Status of the FOIA Requests, the Anticipated Number of Responsive
       Records, and the Anticipated Dates by which Responsive Information Will Be
       Produced

        All Defendants, except Defendant FBI, have now completed processing Plaintiffs’

FOIA requests and produced all non-privileged, responsive documents subject to FOIA.

As set forth below, seven (7) Defendants have been dismissed pursuant to a Stipulation of

Dismissal. The parties intend to confer regarding the status of the remaining eleven (11)

Defendants and anticipate being in a position to submit a proposed briefing schedule for

any issues that remain to be litigated on or before January 25, 2019.

Defendants that have been dismissed pursuant to a Stipulation of Dismissal.

        A.      DoD

        The Department of Defense has finished producing responsive records, and

pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), the ACLU has filed a

stipulation of dismissal, signed by all parties, of its claims against DoD, while reserving its

right to seek attorney’s fees. ECF No. 28.




                                               2
      Case 1:16-cv-01256-EGS Document 42 Filed 12/10/18 Page 3 of 8



       B.      NGIA

       The National Geospatial-Intelligence Agency has finished producing responsive

records, and pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), the ACLU has

filed a stipulation of dismissal, signed by all parties, of its claims against NGIA, while

reserving its right to seek attorney’s fees. ECF No. 28.

       C.      Marines

       The Marines have finished producing responsive records, and pursuant to Federal

Rule of Civil Procedure 41(a)(1)(A)(ii), the ACLU has filed a stipulation of dismissal,

signed by all parties, of its claims against the Marines, while reserving its right to seek

attorney’s fees. ECF No. 28.

       D.      DOE

       The Department of Energy has finished producing responsive records, and pursuant

to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), the ACLU has filed a stipulation of

dismissal, signed by all parties, of its claims against DOE, while reserving its right to seek

attorney’s fees. ECF No. 28.

       E.      Coast Guard

       The Coast Guard has finished producing responsive records, and pursuant to

Federal Rule of Civil Procedure 41(a)(1)(A)(ii), the ACLU has filed a stipulation of

dismissal of its claims against the Coast Guard, while reserving its right to seek attorney’s

fees. ECF No. 28.

       F.      DOJ

       The Department of Justice has finished producing responsive records, and pursuant

to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), the ACLU has filed a stipulation of



                                              3
      Case 1:16-cv-01256-EGS Document 42 Filed 12/10/18 Page 4 of 8



dismissal of its claims against DOJ, while reserving its right to seek attorney’s fees. ECF

No. 28.

          G.     DEA

          The Drug Enforcement Administration has finished producing responsive records,

and pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), the ACLU has filed a

stipulation of dismissal of its claims against the DEA, while reserving its right to seek

attorney’s fees. ECF No. 28.

Defendants that remain the subject of the parties’ conferral

          H.     CIA

                 The Central Intelligence Agency has finished producing all non-privileged,

responsive records, and the parties are in the process of discussing issues related to CIA’s

production.

          I.     DIA

          The Defense Intelligence Agency has finished producing all non-privileged,

responsive records, and the parties are in the process of discussing issues related to DIA’s

production.

          J.     Air Force

          The Air Force has finished producing all non-privileged, responsive records, and

the parties are in the process of discussing issues related to the Air Force’s production.

          K.     Navy

          The Navy has finished producing all non-privileged responsive records, and the

parties are in the process of discussing issues related to the Navy’s production.




                                              4
     Case 1:16-cv-01256-EGS Document 42 Filed 12/10/18 Page 5 of 8



       L.      NRO

       The National Reconnaissance Office has finished producing all non-privileged,

responsive records, and the parties are in the process of discussing issues related to NRO’s

production.

       M.      NSA

       The National Security Agency has finished producing all non-privileged,

responsive records, and the parties are in the process of discussing issues related to NSA’s

production.

       N.      DHS

       The Department of Homeland Security has finished producing all non-privileged,

responsive records, and the parties are in the process of discussing issues related to DHS’s

production.

       O.      FBI

       In the parties joint Scheduling Order filed on August 10, 2018—and again in the

Joint Proposed Scheduling Order filed on September 21, 2018—Defendant FBI

represented that it had “finished producing all non-privileged, responsive records.” On

November 1, 2018, counsel for Defendant FBI notified counsel for the ACLU via e-mail

that the FBI had “conducted additional searches and located 1,800 additional potentially

responsive pages that need to be processed and review.” Defendant FBI did not provide

an explanation for why it did not previously produce these records, and the agency stated

that it would process these records at its typical processing rate of 500 pages per month.

       On November 4, 2018, counsel for Defendant FBI notified counsel for the ACLU

via e-mail that “there are not 1800 potentially responsive records but 5378, . . . many of



                                             5
        Case 1:16-cv-01256-EGS Document 42 Filed 12/10/18 Page 6 of 8



which recently arrived from [Defendant] … FBI’s off-site records center.” Defendant FBI

again stated that the agency could process the records at a rate of 500 pages per month.

Counsel for Defendant FBI later clarified that in fact the number of potentially responsive

records is “5,738 and not 5,378”—an error that is attributable to Defendants’ counsel’s

inadvertent transposition of two numbers, and not Defendant FBI. On Defendant FBI’s

proposed schedule, the agency would finish producing responsive documents in October

2019.

         The ACLU believes that it is entitled to expedited processing of these records and

has proposed a processing rate of 1,500 pages per month. The parties are currently

attempting to resolve this issue without the involvement of the Court. Counsel for

Defendant FBI will provide the ACLU with the FBI’s response to the ACLU’s proposed

processing schedule on or before December 20, 2018. If the parties are unable to come to

an agreement after that time, the ACLU may move for a status hearing to seek a Court-

imposed deadline for processing.

         P.     DOS

         The Department of State has finished producing all non-privileged, responsive

records, and the parties are in the process of discussing issues related to DOS’s production.

         Q.     DOT

         The Department of the Treasury has finished producing all non-privileged,

responsive records, with the exception of a small number of records that have been sent to

other agencies for referrals or consultations, and the parties are in the process of discussing

issues related to DOT’s production.




                                              6
        Case 1:16-cv-01256-EGS Document 42 Filed 12/10/18 Page 7 of 8



         R.     ODNI

         The Office of the Director of National Intelligence has finished producing all non-

privilege, responsive records, and the parties are in the process of discussing issues related

to ODNI’s production.

VI.      Whether a motion for an Open America stay is likely in this case

         The parties do not believe that a motion for an Open America stay is likely in this

case.

V.       Whether a Vaughn index will be required in this case

         At this juncture, it is unclear whether Vaughn indices will be required in this case.

VI.      Whether this case would benefit from referral to a magistrate judge or the
         District Court Mediation Program for purposes of settlement

         The parties have worked cooperatively in this matter and are committed to

continuing to work to resolve this case without further Court involvement. They do not,

therefore, believe that the case would benefit from referral to a magistrate judge or the

District Court’s Mediation Program for purposes of settlement.

VII.     A proposed briefing schedule for dispositive motions, if applicable

         The parties have made significant progress in narrowing the issues in dispute and

are committed to working toward a resolution of this matter without the need for further

involvement from the Court. Since the parties’ September 2018 Joint Status Report, the

parties, through their counsel, have been conferring to determine whether any remaining

issues may be resolved outside of litigation. Given the parties’ efforts to resolve the

remaining issues outside of litigation (or alternatively, to substantially narrow the issues

for this Court to resolve), the parties respectfully request that the Court grant them

additional time to confer and file another Joint Status Report by January 25, 2019, at which

                                               7
      Case 1:16-cv-01256-EGS Document 42 Filed 12/10/18 Page 8 of 8



time the parties anticipate being in a position to update the Court on whether further

litigation will be necessary and propose a briefing schedule to address what, if any, issues

remain to be litigated in this case.

Dated: December 10, 2018                               Respectfully submitted,


 _/s/ Brett Max Kaufman___________               JOSEPH H. HUNT
 Brett Max Kaufman                               Assistant Attorney General,
 American Civil Liberties Union                  Civil Division
 125 Broad Street—18th Floor
 New York, NY 10004                              ELIZABETH J. SHAPIRO
 T: 212.549.2500                                 Deputy Branch Director
 F: 212.549.2654
 bkaufman@aclu.org                               /s/ Tamra T. Moore
                                                 TAMRA MOORE
 Arthur B. Spitzer (D.C. Bar No. 235960)         United States Department of Justice
 American Civil Liberties Union                  Civil Division, Federal Programs Branch
   of the Nation’s Capital                       Tel: (202) 305-8628
 4301 Pennsylvania Avenue, NW,                   Fax: (202) 305-8517
 Suite 434                                       Tamra.Moore@usdoj.gov
 Washington, D.C. 20008
 T: 202.457.0800                                 Counsel for Defendants
 F: 202.457.0805
 artspitzer@aclu-nca.org

 Alex Abdo (admitted pro hac vice)
 Jameel Jaffer (D.C. Bar No. MI0067)
 Knight First Amendment Institute
 at Columbia University
 475 Riverside Drive, Suite 302
 New York, NY 10115
 (646) 745-10115
 alex.abdo@knightcolumbia.org

 Counsel for Plaintiffs




                                             8
